Citation Nr: 1235261	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO. 06-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for dorsolumbar paravertebral myositis.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right ankle disorder.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6. Entitlement to service connection for incontinence of urine, claimed as secondary to the service-connected dorsolumbar paravertebral myositis.

7. Entitlement to service connection for fecal incontinence, claimed as secondary to the service-connected dorsolumbar paravertebral myositis.

8. Entitlement to service connection for erectile dysfunction claimed as secondary to the service-connected dorsolumbar paravertebral myositis.

9. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

10. Entitlement to service connection for right L-4 posterior rami irritability and right perineal motor axonal neuropathy, claimed as right leg radiculopathy, claimed as secondary to the service-connected dorsolumbar paravertebral myositis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1989.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Offices (RO) in St. Petersburg, Florida and San Juan, the Commonwealth of Puerto Rico.

In a March 2005 statement, the Veteran requested a hearing before the Board. However, in September 2005 and January 2006 statements, the Veteran stated that he no longer wanted a hearing. The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2011). The claims file contains numerous medical records which required translation from Spanish to English. The documents have been translated.

In November 2010, the Board granted service connection for tinnitus and a skin disorder of the hands and feet. In April 2012, the RO granted service connection for bilateral hearing loss and a right knee disorder. These issues are no longer on appeal in light of the full grant of benefits.

The issues of TDIU and service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right ankle disability is not currently shown. 

2. Urinary incontinence is not currently shown.

3. Fecal incontinence is not currently shown.

4. Right perineal motor axonal neuropathy (claimed as right leg radiculopathy) is not currently shown.

5. Erectile dysfunction was not caused or aggravated by any incident of active service. 

6. The Veteran does not have loss of use of a creative organ.

7. The currently demonstrated left shoulder disability is not shown to be due to an event or incident of active service or to have been caused or aggravated by a service-connected disability. 

8. The service-connected dorsolumbar paravertebral myositisis is manifested by subjective complaints of pain and a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine to less than 30 degrees with no evidence of incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period or ankylosis of the lumbar spine.


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2. Urinary incontinence was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3. Fecal incontinence was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4. Right perineal motor axonal neuropathy was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

5. Erectile dysfunction was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 201e); 38 C.F.R. § 3.102, 3.159, 3.310 (2011).

6. The criteria for entitlement to SMC for loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(a) (2011).

7. The left shoulder disability is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2011). 

8. The criteria for the assignment of a rating in excess of 40 percent for the service-connected dorsolumbar paravertebral myositis have not been met. 38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. With few exceptions, the regulations implementing this law are applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date. Veterans Claims Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA must notify the Veteran of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified of the information necessary to substantiate his service connection and increased rating claims. The RO sent the Veteran notice by letters dated in December 2003, May 2005, and November 2010 in which he was informed of what was required to substantiate his claims and of his and VA's respective duties. The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Supplemental Statement of the Case in April 2012. Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claims. The content of the subsequent notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The Veteran's relevant service, VA, Social Security Administration (SSA), and private medical treatment records have been obtained. There is no indication of any additional, relevant records that the RO failed to obtain.

The Veteran was afforded a VA examination in September 2005, March 2011, and April 2011. These examinations were thorough, based upon a review of the Veteran's entire claims file, and provided relevant findings that are sufficient to adjudicate the claims. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder). The action directed in the November 2010 remand has been completed in full. Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion. 

Accordingly, the requirements of the VCAA have been met by the RO. Having determined that the duty to notify and assist has been satisfied, the Board turns to an evaluation of the Veteran's claims on the merits.

Service Connection-In General

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction 

Veteran seeks service connection for erectile dysfunction as secondary to his service-connected back disability.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Veteran's service treatment records are devoid of any mention of any difficulty as to erectile dysfunction. He was afforded a VA examination in July 2005 to address the etiology of his erectile dysfunction. The July 2005 VA examiner concluded that his erectile dysfunction was not related to his service-connected dorsolumbar paravertebral myositis. 

An April 2011 VA examination of the spine noted that he had difficulty with erectile dysfunction with onset in 1995. There was no history of trauma to the genitourinary system. There were reported symptoms of urinary urgency, dribbling, and weak or intermittent stream. The examiner stated that the most likely etiology of the erectile dysfunction was from back pain. While the examiner observed that  erectile dysfunction was not caused or a result of the dorsolumbar myositis, he noted that this was a function of the Veteran's back disorder interfering with sexual intercourse.

Although the Board has carefully considered the Veteran's allegation of a separate disorder as a result of an incident of service, his allegation is without merit. Firstly, no competent medical professional has observed that the Veteran has erectile dysfunction as a result of any service incident or service-relate disorder. While it has been observed that the Veteran's service-connected back disability could interfere with his movements during sexual intercourse, such is already contemplated in the rating codes involving evaluation of range of motion of musculoskeletal disorders under 38 C.F.R. § 4.71a, as below. 

The claim is therefore denied. 


SMC for Loss of a Creative Organ

The Veteran essentially contends that his erectile dysfunction entitles him to SMC for loss of use of a creative organ.

Subject to certain limitations, SMC is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs. 38 C.F.R. § 3.350(a). Regulatory definitions for loss of or loss of use of a creative organ are as follows:

(i) Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Loss of use of one testicle will be established when examination that:

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.

(ii) When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.

(iii) Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit. If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit. When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election. An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.

(iv) Atrophy resulting from mumps followed by orchitis in service is service connected. Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated. Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit. 38 C.F.R. § 3.350.

The Veteran has not alleged either of his testicles is absent, that one of his testicles is smaller or of different consistency than the other, or that he lacks sperm production; i.e., that he is sterile. He also has not alleged that he incurred wounds or trauma in service, that he underwent any operation involving either testicle, or that he had mumps in service. Rather, the Veteran only has alleged the inability to obtain and maintain an erection. Further, an April 2011 VA examiner noted that the Veteran could engage in intercourse with medication and that his ejaculation was normal.

The definitions for loss of or loss of use of a creative organ are not met. He does not claim to have loss of any creative organ. He has not claimed to have loss of use of one or both testicles, or complete loss of spermatozoa. The case does not involve any operations, wounds, trauma, or disease of his testicles or affecting his testicles. The Veteran did not allege and he has not been found on examination to have any physical differences between the testicles.

Entitlement to SMC for loss of use of a creative organ must be denied. There is no reasonable doubt to be resolved in this matter. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Neurological Symptomatology, Right Ankle Disability, and 
Urinary and Fecal Incontinence

The Veteran alleges that he has neurological symptoms, and urinary and fecal incontinence secondary to his service-connected dorsolumbar paravertebral myositis. He also asserts that he has a right ankle disability due to service.

STRs reflect that he sought treatment for ankle pain and swelling in November 1982. In May 1982, the Veteran fell down stairs. He stated that he hit his back when he fell. He had a negative history of back problems prior to this incident. He did not have bowel and bladder problems, but had radiating pain. He was diagnosed with back strain. A February 1982 STR noted complaints of back spasms. (See also STRs dated in April 1982, May 1982, June 1982, August 1982, June 1983, October 1984, November 1985, August 1986,  and July 1987). A November 1982 STR noted complaints radiating pain down to the right leg. A May 1983 STR noted chronic low back pain. An August 1984 STR noted that the Veteran had back pain that radiated to his thighs ending at the left and right knee level. He was again assessed with lower a back strain.

An April 1984 STR Screening Note of Acute Medical Care stated no difficulty as to frequency of urination, and that pain radiated into the legs and knee. A December 1985 STR noted that the Veteran rolled a vehicle off a bridge. He had an odontoid fracture. His left shoulder was tender with no swelling or obvious deformity. In July 1987, the Veteran was diagnosed with lumbar paravertebral spasms. A separation examination is not of record.

Post-service, the Veteran was involved in a motor vehicle accident that required a left leg, above the knee, amputation in 2001.

A January 2004 VA examination reflected a diagnosis of "a history of right ankle sprain." No medical opinion was rendered. The neurological findings showed a decrease in pinprick and light touch on the right leg with motor function 4 -5/5, deep tendon reflexes +1 and negative straight leg test. There was weakness of the right quadricep extensor muscle with muscle strength rated as 4/5.  The diagnosis was unchanged as dorsolumbar myositis. 

A May 2004 radiology report diagnosed the Veteran with early spondylosis. 

A June 2004 EMG (electromyogram) study diagnosed the Veteran with electrodiagnostic evidence of a right peroneal motor axonal neuropathy. There was no evidence of a focal nerve entrapment or radiculopathy.

A July 2004 EMG was abnormal. There was electrodiagnostic evidence of right L-4 posterior rami irritability. A September 2004 MRI diagnosed minimal early degenerative changes in the lumbar spine and straightening of the lumbar lordosis that possibly was related to muscle spasms.

A December 2004 cervical spine MRI (magnetic resonance imaging) diagnosed the Veteran with early narrowing at the C5-C6 level with mild loss of normal T2W disc signal intensity indicative of early disc degeneration. A December 2004 lumbar spine MRI was normal.

A September 2005 VA examination noted a treatment history of irritable bowel syndrome (IBS). However, the VA examiner stated that the Veteran referred to no fecal or urinary incontinence, but only to urinary and fecal urgency. The treatment records dated approximately contemporaneously with September 2005 do not reflect that the Veteran was treated or received a confirmed diagnosis of IBS as the notation was made per the Veteran's reported history.

The Veteran was afforded a VA examination in July 2005 to evaluate the Veteran's neurological symptomatology.  The VA examiner rendered a negative opinion at that time indicating that the Veteran's right leg radiculopathy (L-4 posterior rami irritability with radiculopathy) was more likely than not related to his non-service-connected diabetes mellitus.  The Veteran was diagnosed with right peroneal motor axonal neuropathy by EMG and nerve conduction studies (NCS).

The Veteran underwent a July 2005 VA examination to evaluate his fecal incontinence. The Veteran informed the VA examiner that for 2 to 3 years he experienced times where he could not always hold his bowel movement. He stated that he intermittently had involuntary bowel movements when being transferred from his wheelchair to bed. He additionally reported that he had woken up with feces on his bed. However, at the time of examination there was no evidence of fecal incontinence. The Veteran complained of fecal incontinence in a May 2005 VA treatment record.

A July 2005 VA examination was undertaken to determine the etiology of his urinary incontinence. The VA examiner determined that his urinary incontinence was less likely than not secondary to his lumbar condition and most likely than not secondary to non-service-connected diabetes mellitus. 

May 2009 and November 2009 VA treatment records reflect that the Veteran denied any bladder or bowel problems.

The April 2011 VA examiners concluded that the Veteran did not have a diagnosis of urinary or fecal incontinence. A March 2011 VA examination found no evidence of a right peroneal motor axonal neuropathy. The explanation was that the July 2004 EMG/NCS were negative for lower extremity radiculopathy and sensory neuropathy.  The EMG/NCS dated in May 2009 was negative for peripheral neuropathy (including right motor peroneal nerve) or radiculopathy of lower extremity. With regard to ankle disability, the March 2011 VA examiner found no pathology that could explain the Veteran's complaints of right ankle pain.

To the extent that the Veteran therefore has reported symptoms of urinary and fecal incontinence, these disorders have clearly been noted to have been caused by non-service-connected disorders. Further, while the Veteran has complained of right ankle symptoms, the evidence shows this to be primarily pain, without an identified source. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). Finally, as to the Veteran's complaints of neurological symptoms apart from his service-connected back disorder, the Veteran's service connected rating already encompasses such symptoms - the rating schedule for diseases and injuries of the spine is to be applied with or without symptoms such as pain (whether or not it radiates). 38 C.F.R. § 4.71(a) , Diagnostic Codes 5235 through 5243. 

The preponderance of the evidence is clearly against the Veteran's claims. The benefit-of-the-doubt rule does not apply. The claims must be denied.


Left Shoulder

The Veteran contends that his left shoulder disability is related to service.

STRs reflect that the Veteran sought treatment for tenderness of the left shoulder in December 1985. An X-ray taken at that time demonstrated no significant abnormality. A July 1988 STR noted that the Veteran injured his left arm (elbow) when it was caught in the steering wheel.

Post-service records reflect that the Veteran was treated for left shoulder pain in November 2003. Another January 2004 VA examination indicated no shoulder pathology. An opinion was not rendered as to etiology, presumably because no diagnosis was found. 

A December 2010 VA treatment record noted that the Veteran was seen for his prosthetic knee "giving away" He also stated that he suffered a fall recently due to stabbing back pain. He injured his left elbow with no resulting fractures or dislocations. 

A March 2011 VA examination stated that the clinical evidence of the left shoulder impingement syndrome was less likely caused by or a result of military service. The VA examiner noted that the claims filed showed a December 1981 emergency care report with documented "left shoulder tenderness" after a motor vehicle accident, full range of movement, and no swelling. The VA examiner stated that the claims file was silent for a left shoulder condition after that incident, and that after separation, the Veteran worked as a warehouse clerk without documented complaints of a left shoulder condition. He concluded that the initial complaints documented during service were resolved and that the present findings had a recent onset not related to service.

The March 2011 examination is highly probative. It indicates that the left shoulder disability is not related to his military experience, but had a more recent onset. The VA examination report reflects that the VA health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history and contentions. Further, his opinions were explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no medical evidence or opinion that links his current left shoulder disability to active service. Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Post-service evidence does not reflect symptomatology of a left shoulder disability until many years after discharge. VA treatment records reflect complaints of pain over 10 years after discharge from service in April 1989 after a serious motor vehicle accident in 2001. Therefore, the clinical evidence does not reflect continuity of symptomatology. 

With regard to lay evidence, the Veteran and his wife are competent to report symptoms of a left shoulder disability. See 38 C.F.R. § 3.159(a) (2); (See January 2004 Written Statement from Wife). A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same as caused by a currently diagnosed disorder. Davidson, 581 F.3d at 1316. However, this is not one of those instances. 

Neither he nor his wife, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of the Veteran's left shoulder disability, which requires extensive medical work-up to diagnose and determine the cause, particularly in light of the Veteran post-service accidents. See 38 C.F.R. § 3.159(a) (1)-(2); Jandreau, 492 F.3d at 1377. This case also does not meet any of the three exceptions enumerated under Jandreau. 
Greater probative value is placed on the medical reports during service, which were generated with a view towards ascertaining the Veteran's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Veteran waited over a decade to file a VA compensation claim for service connection for a left shoulder disability, despite his lay assertions that he had a left shoulder disability during and after service, and despite his clear awareness of the availability of VA compensation benefits in March 1989. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for a left shoulder disability. 38 C.F.R. § 3.303(b).

The preponderance of the evidence is against service connection for a left shoulder disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Increased Rating for the Dorsolumbar Paravertebral Myositis

The Veteran contends that he is entitled to an increased rating for the service-connected dorsolumbar paravertebral myositis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran may be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127. See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves. These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. 38 C.F.R. § 4.59 (2011).

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine. The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note (4): Round each range of motion measurement to the nearest five degrees. Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

In addition, under Diagnostic Code 8520, a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine. In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

The January 2004 VA examination showed revealed slightly reduced motion. Forward flexion was 90 degrees, backward extension was 30 degrees bilaterally, and lateral rotation was 45 degrees, bilaterally. Neurological findings showed a decrease in pinprick and light touch on the right leg with motor function of 4-5/5, deep tendon reflexes of +1, and a negative straight leg test. The diagnosis was unchanged as dorsolumbar myositis. There were severe palpable thoracolumar spasms. There was weakness of right quadricep extensor muscle with muscle strength rated as 4/5. Range of motion of the thoraolumbar spine could not be done due to his left above the knee amputation and high risk of falling. There was severe tenderness to palpation in the lumbar area. 

The Veteran underwent a VA examination in September 2005. The Veteran complained of constant thoracolumbar moderate to severe radiating pain. There was tenderness to palpation, stiffness, and weakness. Ranges of motion could not be obtained because of his fall risk. The VA examiner could not determine if there was additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use of the thoracolumbar spine. However, there was pain, tenderness, and weakness. There was no muscle atrophy. Right patellar reflex was +1; right Achilles reflex was absent; left Achilles reflex was +2; and straight leg raising was positive for the right leg and negative for the left leg. The Veteran was diagnosed with dorsolumbar paravertebral myositis. 

With regard to severity, frequency, and duration, the Veteran reported that on three occasions his private specialist treated him with physical therapy, which provided temporary pain control. The RMS verbally told him to rest. Precipitating factors for pain were bending, getting out of bed, and shifting. Alleviating factors were ice, TENs electrical unit, and a massage machine. The Veteran used a wheelchair for ambulation and a thoracolumbar brace. The Veteran referred to a history of falls. With regard to activities of daily living (ADLs), the Veteran dressed and maintained his hygiene with help from his wife, but he could feed himself. He could not drive a car or travel to certain places (i.e., beach) and was unemployed since 2001. 

A December 2010 VA treatment record noted that he had persistent low back pain with occasional radiation to the right leg. He was assessed with chronic low back pain.

A March 2011 VA examination noted no lumbar spine ankylosis. Forward flexion of 35 degrees with pain. Extension was 0 to 10 degrees. Muscle spasm, localized tenderness or guarding was severe and likely responsible for his abnormal gait. There was no evidence of incapacitating episodes. However, there was additional limitation of motion on repetition or due to pain, namely 5 degrees of extension. This loss of motion, however, was contemplated in the 40 percent rating assigned under the rating criteria. 

Higher ratings are not warranted under Diagnostic Code 5243. The evidence does not establish that the service-connected lumbar spine disability caused incapacitating episodes having a total duration of at least six weeks during the past 12 months. The VA treatment records do not show physician prescribed bed rest. Thus, a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation. 68 Fed. Reg. 51454-5 (Aug. 27, 2003). Additional functional limitation warranting a higher evaluation has not been shown.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination as the assigned rating compensates him for the extent of functional loss resulting from any such symptoms. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.

A separate rating for radiculopathy is not warranted as the Veteran does not have a current neurological disability by the most recent March 2011 VA examiner. As noted, to the extent that the Veteran complains of radiating pain, such is already contemplated in the assigned rating. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the dorsolumbar paravertebral myositis are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate. The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.



ORDER

Service connection for a right ankle disorder is denied.

Service connection for urinary incontinence, claimed as secondary to a service-connected dorsolumbar paravertebral myositis, is denied.

Service connection for fecal incontinence, claimed as secondary to service-connected dorsolumbar paravertebral myositis, is denied.

Service connection for right L4 posterior rami irritability and right perineal motor axonal neuropathy, claimed as right leg radiculopathy, claimed as secondary to service-connected dorsolumbar paravertebral myositis, is denied.

Service connection for erectile dysfunction is denied.

Special monthly compensation based on loss of use of a creative organ is denied.

Service connection for a left shoulder disability is denied.

A rating in excess of 40 percent for dorsolumbar paravertebral myositis is denied.


REMAND

With regard to the right shoulder, the March 2011 VA examiner did not opine as to the etiology of the disability. There is a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). On remand, the Veteran must be afforded an examination to determine the etiology of the right shoulder disability. 

The claim for TDIU is inextricably intertwined with the Veteran's claim for service connection for a right shoulder disability, the RO should adjudicate the matter of TDIU in conjunction with the Veteran's appeal for service connection of a right shoulder disability. See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated below).

Finally, to ensure completeness of the record, the RO must obtain all outstanding treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to his right shoulder disability that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examination:

      a. An examination, to ascertain: 

i. Whether the Veteran has a right shoulder disability that was caused or aggravated by any incident of active military service, to include his service-connected disabilities.

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the question: 

DOES THE VETERAN HAVE A RIGHT SHOULDER DISABILITY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO INCLUDE HIS SERVICE-CONNECTED DISABILITIES?

ii. The examiner's attention is called to the following:

(a) The Veteran rolled his vehicle off a bridge in December 1985.

(b) STRs do not reflect complaints or treatment for a right shoulder disability.

(c) An April 2002 VA treatment record noted the onset of right shoulder pain a year prior in 2001.

(d) A June 2002 VA treatment record reflects complaints of right shoulder pain.

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology related to the right shoulder. If there is a medical basis to support or doubt the history provided by the Veteran regarding his right shoulder, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

3.   The RO/AMC should conduct any other appropriate examination and development if deemed necessary. Then readjudicate the claims. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


